FILE COPY




  BRIAN QUINN
   Chief Justice
                                  Court of Appeals                                 VIVIAN LONG
                                                                                       Clerk

JAMES T. CAMPBELL
      Justice
                                  Seventh District of Texas                      MAILING ADDRESS:
PATRICK A. PIRTLE
      Justice
                                Potter County Courts Building                      P. O. Box 9540
                                                                                     79105-9540
                                 501 S. Fillmore, Suite 2-A
 JUDY C. PARKER
     Justice                     Amarillo, Texas 79101-2449                        (806) 342-2650

                                www.txcourts.gov/7thcoa.aspx

                                      January 15, 2019

Fabian Perez                                    Randall C. Sims
TDCJ-ID #03826212                               District Attorney
1536 IH 10 East                                 501 South Fillmore, Suite 5A
Fort Stockton, TX 79735                         Amarillo, TX 79101
                                                * DELIVERED VIA E-MAIL *

RE:      Case Number: 07-18-00441-CR, 07-18-00442-CR
         Trial Court Case Number: 72,134-D, 72,295-D

Style: Fabian Perez v. The State of Texas

Dear Mr. Perez and Counsel:

      The Court this day issued an opinion and judgment in the captioned cause. TEX.
R. APP. P. 48.

        In addition, pursuant to Texas Government Code, Sec. 51.204(b)(2), exhibits on
file with this Court, if any, will be destroyed three years after final disposition of the case
or at an earlier date if ordered by the Court.

                                                   Very truly yours,
                                                   Vivian Long
                                                   VIVIAN LONG, CLERK

 xc:      Honorable Pamela Cook Sirmon (DELIVERED VIA E-MAIL)
          Carley Snider (DELIVERED VIA E-MAIL)
          Jill Zimmer (DELIVERED VIA E-MAIL)